Exhibit 10.1
EXECUTION COPY


AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT




This AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT, dated as of March 31, 2020 (this “Agreement”), is entered into by and
among SSE Holdings, LLC, a Delaware limited liability company (the “Company”),
and its Majority Members, identified on the signature pages hereto. Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Third A&R LLC Agreement (as defined herein).


WHEREAS, the Company and its Members entered into a Third Amended and Restated
Limited Liability Company Agreement, dated as of February 4, 2015 (together with
all schedules, exhibits and annexes thereto, as amended by Amendment No. 1,
dated as of March 7, 2016, but effective as of February 4, 2015, and Amendment
No. 2, dated and effective as of February 6, 2017, and as may be further
amended, the “Third A&R LLC Agreement”).


WHEREAS, the Company and the Majority Members desire to amend the Third A&R LLC
Agreement.


NOW, THEREFORE, the Company and the Majority Members agree as follows:


A.Section 4.01(b) is hereby amended in its entirety as follows (with emphasis on
the amended provisions):


“Section 4.01. Distributions.


(b) Tax Distributions


(i)On or about each date (a “Tax Distribution Date”) that is five
(5) Business Days prior to each due date for the U.S. federal income tax return
of an individual calendar year taxpayer (taking into account any due date that
results from the postponement by the Internal Revenue Service (the “IRS”) of any
filing deadline, but without regard to any due date that results from the IRS’
granting of a filing extension at the request of the individual taxpayer) (or,
if earlier, the due date for the U.S. federal income tax return of the
Corporation, as determined by taking into account any due date that results from
the IRS’ postponement of any filing deadline, but without regard to any due date
that results from the IRS’ granting of a filing extension at the request of the
Corporation), the Company shall be required to make a Distribution to each
Member of cash in an amount equal to the excess of such Member’s Assumed Tax
Liability, if any, for such taxable period less (A) any Distributions previously
made to such Member pursuant to this Section 4.01(b) with respect to such
taxable period; (B) any payments previously made by the Company on behalf of
such Member to any taxing authorities (e.g., non- resident withholding,
composite tax payments, etc.); and (C) any




--------------------------------------------------------------------------------



adjustment deemed necessary by the Company to incorporate any revisions for the
use of estimated versus actual taxable income of the Company, as determined for
federal income tax purposes, when calculating the Assumed Tax Liability of such
Member for any prior taxable periods (the “Tax Distributions”). For the
avoidance of doubt, any Tax Distribution with respect to a Member under this
Section 4.01(b) is to be considered an advance of a Distribution under Section
4.01(a).


(ii) To the extent a Member’s Assumed Tax Liability is less than the product of
(A) the Member’s Percentage Interest, as of the Tax Distribution Date,
multiplied by (B) the aggregate Tax Distribution (with respect to that tax
period), the Tax Distributions to such Member shall be increased (such increase,
the “Gross-Up Tax Distribution”) to ensure that all Distributions made pursuant
to this Section 4.01(b) are made pro rata in accordance with such Member’s
Percentage Interest. For the avoidance of doubt, Gross-Up Tax Distributions
shall only be made to those Members whose Assumed Tax Liability is less than the
product of the Member’s Percentage Interest as of the Tax Distribution Date
multiplied by the aggregate Tax Distribution (with respect to that taxable
period).


(iii)  If, on a Tax Distribution Date, there are insufficient funds on hand to
distribute to the Members the full amount of the Tax Distributions to which such
Members are otherwise entitled, Distributions pursuant to this Section 4.01(b)
shall be made to the Members to the extent of available funds in accordance with
their Percentage Interests, and the Company shall make future Tax Distributions
as soon as funds become available sufficient to pay the remaining portion of the
Tax Distributions to which such Members are otherwise entitled. Any such future
Tax Distributions shall be distributed to such Members and the successors of
such former Members, except, for the avoidance of doubt, to the extent
Distributions were made to such Members and former Members pursuant to Section
4.01(a) and this Section 4.01(b) in the relevant taxable years sufficient to
cover such remaining portion.


(iv) In the event of any audit by, or similar event with, a taxing authority
that affects the calculation of any Member’s Assumed Tax Liability for any
taxable year, or in the event the Company files an amended tax return, each
Member’s Assumed Tax Liability with respect to such year shall be recalculated
by giving effect to such event (for the avoidance of doubt, taking into account
interest or penalties). Any shortfall in the amount of Tax Distributions the
Members and former Members received for the relevant taxable years based on such
recalculated Assumed Tax Liability promptly shall be distributed to such Members
and the successors of such former Members, except, for the avoidance of doubt,
to the extent Distributions were made to such Members and former Members
pursuant to Section 4.01(a) and this Section 4.01(b) in the relevant taxable
years sufficient to cover such shortfall.
2




--------------------------------------------------------------------------------



(v)  Notwithstanding the foregoing, Distributions pursuant to this Section
4.01(b), if any, shall be made to a Member only to the extent all previous
Distributions to such Member pursuant to Section 4.01(a) with respect to the
Fiscal Year are less than the Distributions such Member otherwise would have
been entitled to receive with respect to such Fiscal Year pursuant to this
Section 4.01(b).


B. Section 9.01 is hereby amended in its entirety as follows (with emphasis on
the   amended provisions):




“Section 9.01. Preparation of Tax Returns. The Manager shall arrange for the
preparation and timely filing of all tax returns required to be filed by the
Company. Each Fiscal Year, on or about each date that is fifteen (15) Business
Days prior to each due date for the U.S. federal income tax return of an
individual calendar year taxpayer (taking into account any due date that results
from the IRS’ postponement of any filing deadline, but without regard to any due
date that results from the IRS’ granting of a filing extension at the request of
the individual taxpayer) (or, if earlier, the due date for the U.S. federal
income tax return of the Corporation, as determined by taking into account any
due date that results from the IRS’ postponement of any filing deadline, but
without regard to any due date that results from the IRS’ granting of a filing
extension at the request of the Corporation), the Company shall provide to each
Person who was a Member at any time during such Fiscal Year an estimate of such
Member’s state tax apportionment and allocations of taxable income, gains,
losses, deductions and credits of the Company for such Fiscal Year. No later
than, forty-five (45) days prior to the ultimate tax return filing deadline for
the prior Fiscal Year, taking into any IRS postponements and extensions granted,
July 31st of each Fiscal Year, the Company shall provide to each Person who was
a Member at any time during such Fiscal Year such Person’s final state tax
apportionment information and allocations of taxable income, gains, losses,
deductions and credits for such Fiscal Year and a completed IRS Schedule K-1.
Each Member shall notify the Company upon receipt of any notice of tax
examination of the Company by federal, state or local authorities. Subject to
the terms and conditions of this Agreement, in its capacity as Tax Matters
Partner, the Corporation shall have the authority to prepare the tax returns of
the Company using such permissible methods and elections as it determines in its
reasonable discretion, including without limitation the use of any permissible
method under Section 706 of the Code for purposes of determining the varying
Company Interests of its Members.”


C. As hereby amended by this Amendment, the Third A&R LLC Agreement remains in
full force and effect.


3




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment No. 3 to Third
Amended and Restated Limited Liability Company Agreement as of the date first
written above.


COMPANY


SSE HOLDINGS, LLC



/s/ Randy Garutti 
Name: Randy Garutti
Title: Chief Executive Officer


MAJORITY MEMBERS


SHAKE SHACK INC.



/s/ Randy Guarutti 
Name: Randy Garutti
Title: Chief Executive Officer


DANIEL H. MEYER 2012 GIFT TRUST U/A/D 10/31/12



/s/ Mike McQuinn 
Name: Mike McQuinn, not individually but solely as Co-Trustee
4

